In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                         No. 12-696V
                                  Filed: November 30, 2015

* * * * * * * * * * * * * *               *      UNPUBLISHED
ALLEN HALL, Personal Representative       *
of the Estate of APRIL MICHELLE           *
JUSTICE,                                  *
                                          *
              Petitioner,                 *      Chief Special Master Dorsey
                                          *
v.                                        *
                                          *
SECRETARY OF HEALTH                       *      Joint Stipulation on Damages
AND HUMAN SERVICES,                       *      Influenza (Flu) Vaccine;
                                          *      Chronic Inflammatory Demyelinating
              Respondent.                 *      Neuropathy (CIPD)
                                          *
* * * * * * * * * * * * * * *
James C. Wright, Butler, Vines & Babb, PLLC, Knoxville, TN, for petitioner.
Michael P. Milmoe, U.S. Department of Justice, Washington, D.C., for respondent.

                                          DECISION1

        On October 15, 2012, Allen Hall filed a petition for compensation on behalf of his
deceased daughter, April Michelle Justice (“April”), under the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged that as a result
of receiving the Influenza (flu) vaccine on September 4, 2010, April suffered from Chronic
Inflammatory Demyelinating Neuropathy (“CIPD”), which eventually led to her death on May
27, 2014. Petition at 1; Petitioner’s (“Pet’r’s”) Status Report dated June 26, 2014, (ECF No. 51).


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 (2012)). As provided by Vaccine
Rule 18(b), each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of
which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“the Act”). All citations in this decision to individual
sections of the Act are to 42 U.S.C. §300aa.
                                                1
On November 25, 2015, the parties filed a stipulation stating that a decision should be entered
awarding compensation.

        Respondent denies that the flu vaccine caused April’s CIPD or any other injury and
further denies that her death on May 27, 2014, was a sequela of a vaccine-related injury.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

   a. A lump sum of $380,148.94, representing reimbursement of a State of Tennessee
      Medicaid lien, in the form of a check payable jointly to petitioner and:
      Blue Cross/Blue Shield of Tennessee
      BlueCare/TennCare
      1 Cameron Hill Circle
      Chattanooga, TN 37402
      Attn: Tammy Miller
      which petitioner shall endorse to the appropriate State agency; and

   b. A lump sum of $247.26, representing reimbursement of a State of Tennessee Medicaid
      lien, in the form of a check payable jointly to petitioner and:
      State of Tennessee
      Department of Finance and Administration
      Bureau of TennCare
      Third Party Liability Division
      310 Great Circle Road, 4th Fl.
      Nashville, TN 37243
      Attn: Brittney Faris
      Which petitioner shall endorse to the appropriate State agency; and

   c. A lump sum of $365,000.00, in the form of a check payable to petitioner. This
      amount represents compensation for all items of damages that would be available under
      42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.




                                                2
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                             /s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                3